Citation Nr: 0740159	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for depression with 
anxiety.



REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1982.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran requested a personal hearing at the RO before a 
Member of the Board; however, the veteran did not show up for 
the scheduled hearing.  Therefore, there is no Board hearing 
request pending at this time.  See 38 C.F.R. § 20.704(d) 
(2007).

In a February 2007, the Board determined that service 
connection was not warranted for depression with anxiety.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in September 2007, 
the veteran's attorney and a representative of the VA's 
General Counsel filed a Joint Motion for Remand (Motion).  It 
was moved therein that the February 2007 decision be vacated 
and the matter remanded to the Board.  In a September 2007 
Order, the Court granted the Motion and remanded the matter 
to the Board for further development and adjudication. In a 
separate decision issued simultaneously to this decision, the 
Board has vacated the February 2007 decision so that the 
matter is addressed on a proper legal basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has depression caused by his 
experiences while serving on active duty in the United States 
Air Force.  

Under VA law an examination or opinion is necessary to make a 
decision on the claim when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2007).  

In this case, the veteran's service treatment records show 
that the veteran was diagnosed with a situational reaction 
while in service in December 1981.  The veteran has also 
submitted competent medical evidence showing a current 
disability.  For example, a March 2003 disability examination 
report shows a diagnosis of major depressive disorder, 
recurrent, severe.  In February 2004 the veteran submitted an 
opinion written on a prescription pad from Dr. G.D. stating 
that she felt that the veteran had major depressive disorder, 
recurrent type, which began during his service.  While no 
rationale for the opinion is given, it is still evidence 
indicating that the veteran's current depression may be 
associated with his service.  Accordingly, the veteran should 
be afforded a VA examination to determine the nature and 
etiology of any current psychiatric disorder(s).  See id.     

The AMC/RO should also take this opportunity to ensure that 
the veteran has been given proper notice and assistance as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), and pertinent case law, including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claim as 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.   

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of any acquired 
psychiatric disorder(s).  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

The examiner should provide an opinion as 
to whether the veteran currently has any 
acquired psychiatric disorder(s) that is 
as likely as not (e.g., a 50 percent or 
greater probability) attributable to the 
veteran's service, including the 
situational reaction noted therein.  Any 
opinion should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



